Citation Nr: 1729368	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-27 164	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Evaluation for an increased rating in excess of 70 percent for service-connected
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, for an increased rating for service-connected PTSD.

Service connection was granted for the Veteran's PTSD in a September 2011 rating decision, with an initial rating of 30 percent.  The Veteran submitted a notice of disagreement in December 2011.  The rating was increased to 50 percent in a September 2012 rating decision.  In response to a September 2012 statement of the case, the Veteran perfected his appeal in September 2012.  Thereafter, the rating was increased to 70 percent in a June 2015 rating decision.
 
On January 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  Furthermore, a July 2017 Motion to Withdraw Appeal was received from the Veteran, through his authorized representative, requesting a withdrawal of this appeal.


FINDING OF FACT

Prior to the promulgation of a decision in this case, the Veteran, by and through his representative, has withdrawn this appeal in a written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to an increased rating for service-connected PTSD in excess of 70 percent are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

As indicated, the Veteran perfected an appeal from a September 2011 rating decision.  As noted above, in a January 2016 Statement in Support of Claim, the Veteran requested to withdraw his appeal stating he was "satisfied with the appeal" in response to the June 2015 rating decision increasing his rating for service-connected PTSD to 70 percent.  Furthermore, in July 2017, the Veteran's representative submitted a Motion to Withdraw Appeal on behalf of the Veteran. 

Once the Board received the Veteran's statement withdrawing that claim and that statement was reduced to writing, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the increased rating claim for PTSD and, therefore, it is dismissed.  38 U.S.C.A. § 7105 (d) (5) (West 2014).

ORDER

The appeal seeking an increased rating in excess of 70 percent for service-connected PTSD is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


